[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTION FOR SUMMARY JUDGMENT
In this matter wherein the plaintiff claims title to property adverse possession, he moves for a summary judgment claiming that there are no genuine issues as to any material fact in the complaint and that he is entitled to judgment as a matter of law.
A movant for summary judgment is held to a strict standard demonstrating his entitlement to such remedy. Kakadelis v. Defabritis, 191 Conn. 276, 282 (1983) and he must clearly exclude any real doubt as to the existence of any genuine issue. State v. Goggin, 208 Conn. 606, 618
(1988). Inferences to be drawn from the underlying facts contained in supporting documents must be viewed in a light most favorable to the party in opposition. D.H.R. Construction Co. v. Donnelly, 180 Conn. 430, 434 (1980).
Upon reviewing the plaintiff's Motion, Memorandum of Law his affidavit and mortgage survey, and the defendant's memorandum in opposition, and deposition of the plaintiff, the Court concludes that the plaintiff has not foreclosed the possibility of the existence of material issues and denies the Motion for Summary Judgment.
Although the defendant has not filed any affidavits in opposition to the plaintiff's documents, that is not determinative of the matter. The plaintiff, at his deposition, stated that he no longer owned the land abutting the strip of land in dispute, nor was he in possession of it. He claims that when he sold the land to which he had record title he granted a license to the buyer to use the strip he CT Page 693 now claims to own by adverse possession. However, there is no documentary evidence to support that claim. The plaintiff has not foreclosed the issue of whether he has any possessory interest in the land in question.
There is also a question as to the boundaries of the property the plaintiff is claiming. His deposition testimony indicates he is unclear on that point, and although he has filed a mortgage survey delineating the claimed property, the issue is clouded and appears to be an issue of fact.
For the foregoing reasons, the Motion for Summary Judgment is denied.
KLACZAK, J.